Citation Nr: 1014877	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  04-41 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
low back strain with degenerative narrowing of the L4-5 disc 
space, rated as 20 percent disabling, effective prior to 
December 13, 2004.

2.  Entitlement to an increased rating for service-connected 
low back strain with degenerative narrowing of the L4-5 disc 
space, currently rated as 40 percent disabling, effective 
December 13, 2004.

3.  Entitlement to an increased rating for service-connected 
status post semilunar cartilage removal of the left knee, 
rated as 10 percent disabling, effective prior to December 
13, 2004.

4.  Entitlement to an increased rating for service-connected 
status post semilunar cartilage removal of the left knee, 
rated as 20 percent disabling, effective December 13, 2004.

5.  Entitlement to an initial increased rating in excess of 
10 percent for service-connected chronic right knee strain, 
effective prior to December 13, 2004.

6.  Entitlement to an initial increased rating in excess of 
20 percent for service-connected chronic right knee strain, 
effective December 13, 2004.

7.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to 
July 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted an increased rating to 20 percent for service-
connected low back strain with degenerative narrowing at L4-
5, effective January 27, 2003; confirmed and continued a 
prior 10 percent rating assigned for service-connected status 
post removal of semilunar cartilage of the left knee; and 
granted service connection with an initial 10 percent rating 
assigned for chronic right knee strain, effective January 27, 
2003 to March 24, 2003, and effective May 1, 2003.  A 100 
percent rating for the right knee was assigned from March 24, 
2003 to May 1, 2003.  The Veteran disagreed with the 
disability ratings assigned to each of the service-connected 
disabilities.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in September 2006.  A 
transcript of this testimony is associated with the claims 
file.

In November 2007, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of this testimony is 
also associated with the claims file.

The Board remanded this case for additional development in 
December 2007 including provision of another VA examination 
to determine the present severity of the disabilities.  The 
RO substantially complied with the directives of the Board 
remand, obtaining an adequate VA examination in December 
2009.

In December 2009, the RO granted an increased rating of 40 
percent for low back strain with degenerative narrowing at 
L4-5, effective December 13, 2004, and increased ratings of 
20 percent for status post removal of semilunar cartilage of 
the left knee and chronic right knee strain, effective 
December 13, 2004.  As this is not a grant of a 100 percent 
disability rating for the lumbar spine or knee disabilities, 
this is not a total grant of benefits sought.  The Veteran 
has not indicated that he is satisfied with these ratings.  
Thus, this claim is still before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 
Vet. App. 447 (2009) has been raised by the evidence of 
record.  This issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Effective prior to December 13, 2004, the medical 
evidence shows that the Veteran had painful motion in the 
lumbar spine with muscle spasm and tenderness, x-ray findings 
of mild degenerative narrowing of the L4-5 disc space, and 
clinical diagnosis of chronic low back strain.

2.  Effective December 13, 2004, the medical evidence shows 
that the lumbar spine disability is manifested by continued 
findings of painful motion including some radiation of pain 
to the right hip, but minimal if any limitation in range of 
motion, and a diagnosis of degenerative disc disease with 
multilevel disc bulges and ligamentum/facet hypertrophy; and 
prominent L4-5 intravertebral disc herniation causing marrow 
edema of the abutting endplates.  

3.  Effective prior to December 13, 2004, the left knee 
disability is manifested by pain, slight instability, use of 
a brace, locking, giving way, full but painful range of 
motion with crepitus on range of motion, x-ray findings of 
old trauma of the lateral tibial plateau suspected and 
possible small joint loose body, with a diagnosis of status 
post removal of semilunar cartilage of the left knee with 
residuals of pain and possible small joint loose body, and 
MRI findings of small suprapatellar joint effusion and 
lateral meniscus anterior horn cystic degeneration with 
meniscal cyst formation; and early chondromalacia patella 
involving the lateral facet of the patella as well as early 
chondromalacia involving the joint compartment.

4.  Effective prior to December 13, 2004, the right knee 
disability is manifested by minimal swelling, full but 
painful range of motion, small nodules protruding over the 
anterolateral aspect of the knee repaired with surgery, 
weakness and giving way, severe flare-ups at least twice a 
month, functional impairments mostly due to persistent pain 
and difficulty ambulating for more than five minutes with a 
popping sensation inside the knee, a diagnosis of chronic 
right knee strain secondary to over usage from protecting the 
left knee, and MRI report findings of small suprapatellar 
joint effusion and degenerative osteoarthritic changes 
involving the medial joint compartment with some loss of the 
respective articular cartilage, as well as subchondral cystic 
degeneration of the medial femoral condyle and degenerative 
spur formation; and findings that suggested a torn meniscus 
with meniscal fragment.

5.  Effective December 13, 2004, the left knee disability is 
manifested by complaints of stiffness and weakness, use of a 
knee brace, range of motion most severely limited to 125 
degrees of flexion with full flexion, painful motion with no 
additional limitation other than pain or decreased range of 
motion after repeat use, and x-ray examination findings of 
mild degenerative change of the knee manifested by spiking of 
the tibial spines particularly on the left, and minimal 
compartment narrowing involving the medial compartment on the 
left.

6.  Effective December 13, 2004, the right knee disability is 
manifested by pain, complaints of buckling, swelling, and 
stiffness with weakness, use of a knee brace, range of motion 
most severely limited to 125 degrees of flexion and full 
extension, painful motion with crepitus, but no additional 
limitation by fatigue or lack of endurance after repeat use, 
x-ray examination findings of mild degenerative change, and 
MRI findings of a medial meniscus body, posterior horn, and 
posterior root tear; lateral meniscus anterior horn and body, 
anterior root complex tear with associated parameniscal 
cysts; and chondromalacia patella.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent, effective prior to December 13, 2004, for low back 
strain with degenerative narrowing at L4-5 are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003).

2.  The criteria for an initial evaluation in excess of 40 
percent, effective December 13, 2004, for low back strain 
with degenerative narrowing at L4-5 are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).

3.  The criteria for an initial evaluation of 20 percent, but 
no higher, effective prior to December 13, 2004, for status 
post semilunar cartilage removal of the left knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 
5259 (2009).

4.  The criteria for an initial evaluation of 20 percent, but 
no higher, effective prior to December 13, 2004, for chronic 
right knee strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2009).

5.  The criteria for an initial evaluation higher than 20 
percent, effective December 13, 2004, for status post 
semilunar cartilage removal of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 
(2009).

6.  The criteria for an initial evaluation higher than 20 
percent, effective December 13, 2004, for chronic right knee 
strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in October 2006 and 
February 2008, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a December 2009 supplemental 
statement of the case, following the provision of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  The letter notified the Veteran that the evidence 
necessary to substantiate his claim included evidence that 
his back and knee disabilities had worsened.  This is deemed 
sufficient, as notice described in 38 U.S.C. § 5103(a) need 
not be veteran-specific and generic notice is all that is 
required under Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).  See Vazquez-
Flores v. Shinseki, 580 F.3d. 1270, 1278-1281 (Fed. Cir. 
2009).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the disabilities, and afforded the Veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

Lumbar spine

The Veteran's lumbar spine disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral 
strain.  

During the course of the appeal, the criteria for rating 
diseases and injuries of the spine were revised, effective 
September 26, 2003.  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the revised schedular criteria.  However, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312- 
13 (1991).  As the Veteran's claim was pending at the time 
the regulations were amended, the Board has considered both 
the former and current criteria. 

Prior to September 26, 2003, lumbosacral strain was evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 20 percent 
rating is assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  In order to get the next 
higher 40 percent rating, the evidence must show severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

A May 2003 QTC examination report shows the Veteran reported 
pain across the lower back and that he was not able to sit 
for too long because of an increase in back pain.  He was 
able to do all activities of daily living but could not 
garden or push a lawnmower.  He had been looking for work 
since March 2003 that did not require strain on his back.  On 
physical examination of the lumbar spine, there was radiation 
pain on movement, muscle spasm, and tenderness.  The 
tenderness was mostly localized on the right lumbar area.  
The straight leg raising test was negative for the right and 
left legs.  Range of motion of the lumbar spine was normal.  
Flexion was 0 to 95 degrees; extension was 0 to 35 degrees; 
right lateral flexion was to 40 degrees; right rotation was 
to 35 degrees; and left rotation was to 35 degrees.  The 
range of motion was not limited but there was pain elicited 
at the end of the normal range of motion.  There was no 
evidence of ankylosis.  Neurological examination of the lower 
extremities including motor and sensory function was normal.  
Deep tendon reflexes for the knees and ankles were 2+ 
bilaterally.  X-ray examination of the lumbar spine showed 
mild degenerative narrowing of the L4-5 disc space.  The 
diagnosis was chronic low back strain with mild degenerative 
narrowing of the L4-5 disc space.

Based on this medical evidence, the RO assigned a 20 percent 
evaluation, effective prior to December 13, 2004, for the 
lumbar spine disability under Diagnostic Code 5295.  

The medical evidence shows that the Veteran had painful 
motion with muscle spasm and tenderness.  While the range of 
motion in the lumbar spine was not limited, it was painful, 
and the application of a higher disability evaluation based 
on functional loss due to pain on movement of a joint applies 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59. See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Thus, the evidence more closely 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 5295.  The next higher 40 percent rating does 
not apply, as there is no medical evidence of severe 
lumbosacral strain with listing of whole spine to opposite 
side, or abnormal mobility on forced motion.  

Other diagnostic criteria for the lumbar spine, in effect 
prior to September 26, 2003 also do not allow for a rating 
higher than 20 percent.  

The medical evidence does not show more than moderate 
limitation of motion of the lumbar spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (effective prior to September 
26, 2003).  Thus, a rating higher than 20 percent is not 
warranted under Diagnostic Code 5292.  The medical evidence 
also does not show any findings of intervertebral disc 
syndrome; so Diagnostic Code 5293 does not apply.  
Additionally, as there are no medical findings of ankylosis 
of the spine, a rating higher than 20 percent does not apply 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5289 or 5286 
(effective prior to September 26, 2003).

Therefore, an initial rating higher than 20 percent prior to 
December 13, 2004 for the lumbar spine disability is not 
warranted.  

Effective December 13, 2004, the Veteran's lumbar spine 
disability is rated as 40 percent disabling.

A new rating formula for the spine became effective September 
26, 2003.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent disability 
rating.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent disability rating.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, DC 5237 (2009).

These ratings apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.

A March 2006 VA examination report shows the Veteran reported 
acute episodes of low back pain including radiating pain down 
to his right hip.  He indicated that lying down helped.  He 
underwent urgent walk-in care in March 2006 and received an 
injection for the pain, which decreased his pain level.  He 
reported continued localized low back pain without lower 
extremity numbness, tingling, or radiation.  He denied 
weakness, stiffness, fatigue, or lack of endurance, but also 
reported practicing avoidance and benign neglect to 
ameliorate the condition.  He denied erectile dysfunction, 
impotence, bowel or bladder incontinence, cough, sneeze, or 
bowel movement dysfunction.  He denied hospitalization for 
his back; he reported his recent flare-up in March 2006 and 
an unverified bed rest prescription.  He stated that he did 
not use a cane, crutch, walker, or wheelchair for this 
condition.  He also stated that his gait was limited to about 
half a mile in distance.  He reported no low back discomfort 
when using the toilet, eating, grooming, or hygiene and that 
last week he practiced self-induced bed rest from Wednesday 
through Saturday.  He indicated that when his symptoms 
occurred he could not drive because of the pain and that 
prolonged sitting in a chair was very uncomfortable and 
irritating. 

On physical examination, observation of the posture was 
normal.  There was normal lumbar lordosis present.  Palpation 
of the lumbar spine was negative for pain, spasm, tenderness, 
or increased muscular tension.  Forward flexion was 0 to 85 
degrees with flattening of the lumbar segments; extension was 
to 20 degrees; side bending bilaterally was 0 to 30 degrees; 
and rotation bilaterally was 0 to 30 degrees.  Lower 
extremity vascular dorsalis pedis and posterior tibial pulses 
were palpable and symmetric.  Neurological examination showed 
strength was 5 out of 5.  Sensory examination was intact 
bilaterally.  Reflexes were 2+ and symmetric in the L4-S1 
region.  Sitting and supine straight leg raise testing was 
negative.  X-ray examination showed multilevel Schmorl's 
nodes involving the lumbar spine.  There were also mild 
degenerative changes manifested by scattered small osteophyte 
formation.  The diagnosis was lumbar spine minimal 
degenerative changes (Schmorl's) and low back pain without 
clinical evidence of lower extremity radiculopathy.

A February 2007 VA examination report notes previous physical 
and clinical evaluations and notes that per electromyographic 
studies, there was no conclusive evidence regarding 
radiculopathy.  Present complaints include low back pain and 
a burning sensation in his back.  The usual day-to-day 
severity was 4 to 5 with the last known flare-up in October 
2006 with an intensity of 10.  Symptoms were exacerbated by 
day to day activities and sitting or walking.  The Veteran 
self-induced bed rest for the condition utilizing Hydrocodone 
two or three times for the back.  The frequency of the 
symptoms was every two to three weeks and duration was five 
to seven days.  

Present symptoms included pain, weakness, and stiffness 
without fatigue or lack of endurance.  He reported localized 
low back pain without lower extremity tingling or numbness 
and radiation of symptoms into the right groin.  He 
exercised, stretched, and used physical therapy techniques he 
was taught.  He reported incapacitating episodes in the last 
12 months by missing school because the chairs at school made 
his back uncomfortable.  When this happened he needed to use 
Cyclobenzaprine, which decreased his concentration and 
ability to take tests.  He denied erectile dysfunction, 
impotence, bowel or bladder incontinence, cough, sneeze, 
bowel movement dysfunction, or hospitalization for his low 
back.  He reported self-induced bed rest.  He indicated that 
his low back pain was exacerbated by range of motion and that 
this was an additional functional limitation after repeat use 
while cleaning at home.  He had no surgical intervention for 
his lumbar spine and did not use a cane, crutch, walker, or 
wheelchair for the back; but he did use an abdominal binder 
brace.  His gait was limited to about half a mile of walking 
before he complained of back and knee pain.  He denied 
toilet, eating, grooming, or hygiene impairment association 
but reported awakening with soreness in the back and pain 
with ambulation and stiffness.

On physical examination, he had slightly reduced lumbar 
lordosis and moderate abdominal protuberance with no 
scoliosis.  Heel toe walk was stable.  Palpation of the low 
back was negative for spasm, pain, tenderness to palpation, 
or increased muscle tension.  He reported pain was in the 
right lumbosacral area, not exacerbated or irritated by 
lifting his hair, lifting his skin, or pressing on the area 
to include overpressure.  Active range of motion included 
forward flexion from 0 to 90 degrees; extension form 0 to 15 
degrees; side bending flexion from 0 to 25 degrees; and 
rotation flexion from 0 to 25 degrees, symmetric.  The 
Veteran reported pain with every maneuver regarding his 
lumbar spine.  The Veteran did not show any limitation of 
movement but reported pain with motion.  His rhythm was 
symmetric, even, and smooth.  He did not exemplify protective 
posture but talked about his back during the examination.  
Lower extremity vascular examination showed that the dorsalis 
pedis and posterior tibial pulses were palpable and 
symmetric.  On neurological examination, the lower extremity 
strength was 5 out of 5 in the L4-L5 and S1.  He reported 
subjective findings of lateral right S1 foot and dorsum foot 
hallux L5 decreased as compared with contralateral side, all 
others symmetric.  Reflexes were 2+ and symmetric at L4 and 
on the right at S1; on the left, reflexes were trace.  
Sitting straight leg raise was negative; supine straight leg 
raise was 0 to 80 degrees and symmetric.  The diagnoses on 
clinical and physical evaluation were degenerative disc 
disease with multilevel disc bulges and ligamentum/facet 
hypertrophy, and no significant neural foramina or spinal 
canal stenosis; and prominent L4-5 intravertebral disc 
herniation causing marrow edema of the abutting endplates.

A December 2009 VA examination report shows the Veteran had 
constant, mild, aching, sharp pain in the mid lumbar and 
right paraspinal areas.  The pain radiated to the right hip 
and right lateral thigh and calf.  There were flare-ups of 
the spinal condition lasting one to two days.  Alleviating 
factors were rest and medication.  During 2005 and 2006, he 
was seen in the emergency room four times.  He was able to 
walk more than one quarter mile but less than one mile.  He 
used a Velcro back support belt.  He had no urinary or fecal 
incontinence, erectile dysfunction, numbness, paresthesias, 
or leg or foot weakness.  Physical examination showed the 
spine was symmetrical in appearance and the gait was normal.  
There were no abnormal spinal curvatures.  Examination of the 
muscles noted no muscle spasms, atrophy, guarding, or 
weakness.  Motor examination was 5 out of 5 and sensory 
examination was 2 out of 2 in the lower extremities.  Active 
range of motion showed 0 to 90 degrees of flexion; 0 to 20 
degrees of extension; left lateral flexion and rotation from 
0 to 30 degrees; and right lateral flexion and rotation from 
0 to 30 degrees.  There was objective evidence of pain on 
active range of motion and following repetitive movement.  
There were no additional limitations after three repetitions 
of range of motion.  

The medical evidence shows continued findings of painful 
motion of the lumbar spine including some radiation of pain 
to the right hip, but minimal if any limitation in range of 
motion.  The diagnosis is degenerative disc disease with 
multilevel disc bulges and ligamentum/facet hypertrophy; and 
prominent L4-5 intravertebral disc herniation causing marrow 
edema of the abutting endplates; but there were no 
significant neural foramina or spinal canal stenosis.  There 
are no findings of ankylosis in the lumbar spine; thus the 
next higher 50 percent rating does not apply under the 
general rating formula for rating the spine.  

Although the Veteran reported that the pain is now radiating 
to the right hip area, a separate neurological rating is not 
warranted.  Neurological and sensory examination was normal 
and EMG studies did not conclusively demonstrate 
radiculopathy.  The Veteran also denied erectile dysfunction, 
impotence, bowel or bladder incontinence, cough, sneeze, or 
bowel movement dysfunction.  

Under the new rating criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2009).

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

The Veteran had gone on bedrest on his own initiative, but 
there is no medical evidence of physician-prescribed bedrest, 
and certainly no medical evidence that he was prescribed 
bedrest for at least six weeks.  Thus, a higher rating under 
the rating criteria for intervertebral disc syndrome is 
inapplicable.

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has painful motion in the lumbar spine and has 
physical limitations as a result of his lumbar spine 
disability.  This functional impairment, however, is 
considered by the 20 and 40 percent ratings assigned under 
Diagnostic Codes 5295 and 5237, respectively.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.

Other than the periods of staged ratings prior to December 
13, 2004 and effective December 13, 2004, the level of 
impairment in the lumbar spine has been relatively stable 
throughout the appeals period, and has never been worse than 
what is warranted for the ratings assigned.  Therefore, any 
further application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The evidence more closely approximates the criteria for a 20 
percent rating for the lumbar spine disability prior to 
December 13, 2004, and a 40 percent rating, effective 
December 13, 2004.  38 C.F.R. § 4.7.  The preponderance of 
the evidence is against the claim for increase and there is 
no doubt to be resolved. Gilbert v. Derwinski, 1 Vet. App. at 
57-58.

Knees

Service connection for postoperative residuals of a left knee 
injury was originally granted in November 1980 with a 10 
percent rating.  The Veteran filed an increased rating for 
this disability and a service connection claim for the right 
knee disability in January 2003.  As noted, currently, the 
status post removal of semilunar cartilage of the left knee 
is assigned a 10 percent rating, effective prior to December 
13, 2004, and a 20 percent rating, effective December 13, 
2004.  The chronic right knee strain also is assigned a 10 
percent rating effective prior to December 13, 2004 and a 20 
percent rating, effective December 13, 2004.  A 100 percent 
rating for the right knee was assigned from March 24, 2003 to 
May 1, 2003.  As total benefits were granted during this 
period, it will not be addressed for purposes of determining 
entitlement to an increased rating for the right knee 
disability.  

The Veteran's left knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5259 and 5258.  Symptomatic removal 
of semilunar cartilage is assigned a 10 percent rating under 
Diagnostic Code 5259.  A 20 percent rating is assigned under 
Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint. 
 
The right knee disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for other impairment of the knee, 
recurrent subluxation or lateral instability.  Under 
Diagnostic Code 5257, a 10 percent evaluation is assigned for 
slight recurrent subluxation or lateral instability.  A 20 
percent rating is assigned for moderate recurrent subluxation 
or lateral instability.  A 30 percent disability rating is 
assigned under for severe recurrent subluxation or lateral 
instability.

Lateral instability and degenerative arthritis of the knee 
may be rated separately under Diagnostic Codes 5257 and 5003. 
VAOPGCPREC 23-97 (1997).  

The average normal range of motion of the knee is 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  

Diagnostic Code 5260 addresses limitation of flexion of the 
leg.  Flexion limited to 60 degrees warrants a noncompensable 
(0 percent) rating.  Flexion limited to 45 degrees warrants a 
10 percent rating.  Flexion limited to 30 degrees warrants a 
20 percent rating.  Flexion limited to 15 degrees warrants a 
30 percent rating.  

Diagnostic Code 5261 addresses limitation of extension of the 
leg.  Extension limited to 5 degrees warrants a 
noncompensable rating.  Extension limited to 10 degrees 
warrants a 10 percent rating.  Extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  Extension limited 
to 30 degrees warrants a 40 percent rating.  Extension 
limited to 45 degrees warrants a 50 percent rating.  

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg). VAOPGCPREC 9-2004 
(2004).

A May 2002 private magnetic resonance imaging (MRI) report 
shows loss of normal configuration of the anterior horn of 
the lateral meniscus, which might represent a tear; and mild 
increased signal diffusely in the posterior horn of the 
medial meniscus, which might represent grade II signal.

A March 2003 QTC examination report shows the Veteran was 
told he was developing a cyst in the cartilage for which he 
was advised to have surgery.  At this time he complained of 
pain in the left knee and had to wear a brace.  He was not 
able to kneel down and had been told that he had developed 
arthritis.  At times, there was swelling of the knee and he 
had been given intraarticular injections and was advised to 
apply cold and hot compresses.  In regards to the right knee 
he had been told that he had developed arthritis and had been 
scheduled to have arthroscopic surgery.  He complained of 
constant pain in the left knee that kept him awake at night.  
At times it locked and he had to shake his leg to release it.  
He had problems sitting down or lying down for too long and 
had to change positions.  He felt that the knee gave way and 
was in constant pain.  He could do all activities of daily 
living but had problems gardening because he was unable to 
kneel down.  He could drive a care, take out the trash, and 
push a lawn mower, though he complained of pain.

On physical examination, there were no signs of abnormal 
weight bearing.  The Veteran did not use a brace on the left 
knee.  There was minimal swelling on the right knee.  Range 
of motion of both knees was normal but there was pain present 
during the process.  There was no evidence of ankylosis.  
Drawer and McMurray tests were normal on the right but the 
Drawer test was slightly unstable on the left. There was 
crepitus on range of motion of the left knee.  X-ray 
examination of the left knee showed old trauma of the lateral 
tibial plateau suspected and possible small joint loose body.  
The diagnosis was status post removal of semilunar cartilage 
of the left knee with residuals of pain and possible small 
joint loose body.

A May 2003 QTC examination report notes the Veteran noticed 
small nodules protruding over the anterolateral aspect of the 
right knee for which he had arthroscopic surgery in March 
2003.  The surgery was to repair a damaged meniscus.  At this 
time he complained of pain when walking with swelling.  He 
felt that the structures noticed previously on the lateral 
side of the knee were now getting bigger and were causing 
more pain when taking long walks.  He felt that his right 
knee was weak and tended to give way and that at times he had 
to drag his leg when walking.  He got episodes of severe pain 
at least twice a month that lasted three to five days.  He 
had been advised to be on bedrest on a couple of occasions 
and this lasted from three to five days.  He complained of 
functional impairments mostly due to persistent pain and 
difficulty ambulating for more than five minutes with a 
popping sensation inside the knee.  He was presently looking 
for work that did not require strain on his knees.

On physical examination, there were no signs of abnormal 
weight-bearing.  The Veteran wore an ace bandage on the left 
knee.  On the right knee there was a 1cm nodule on the 
anterolateral intercondylar line.  Range of motion in the 
knees showed flexion to 140 degrees and extension to 0 
degrees.  The range of motion was limited by fatigue and 
weakness.  There was no evidence of ankylosis.  Drawer and 
McMurray tests were normal for both knees.  Examination of 
both knees revealed that both had crepitus.  There was no 
evidence of recurrent subluxation, locking pain, or joint 
effusion.  The diagnosis was chronic right knee strain 
secondary to over usage from protecting the left knee.

A December 8, 2004 MRI report of the right knee shows small 
suprapatellar joint effusion and degenerative osteoarthritic 
changes involving the medial joint compartment with some loss 
of the respective articular cartilage, as well as subchondral 
cystic degeneration of the medial femoral condyle and 
degenerative spur formation; deformed macerated posterior 
horn of the medial meniscus and lack of normal bowtie sign 
present in the sagittal image that suggested a torn meniscus 
with meniscal fragment; a second possibility is partial 
meniscectomy.  The MRI report of the left knee showed small 
suprapatellar joint effusion and lateral meniscus anterior 
horn cystic degeneration with meniscal cyst formation; and 
early chondromalacia patella involving the lateral facet of 
the patella as well as early chondromalacia involving the 
joint compartment; there was some mucoid degeneration of the 
posterior horn of the meniscus but there was no evidence of 
definite meniscal tear; ligaments were intact.

Effective prior to December 13, 2004, the left knee 
disability is manifested by pain, slightly instability, use 
of a brace, locking, giving way, full but painful range of 
motion with crepitus on range of motion, x-ray findings of 
old trauma of the lateral tibial plateau suspected and 
possible small joint loose body, with a diagnosis of status 
post removal of semilunar cartilage of the left knee with 
residuals of pain and possible small joint loose body, and 
MRI findings of small suprapatellar joint effusion and 
lateral meniscus anterior horn cystic degeneration with 
meniscal cyst formation; and early chondromalacia patella 
involving the lateral facet of the patella as well as early 
chondromalacia involving the joint compartment.

Ten percent is the highest schedular rating available under 
Diagnostic Code 5259.  In order to get the next higher 20 
percent rating under Diagnostic Code 5258, the evidence must 
show dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  The Veteran 
complained of locking and pain in the left knee and the MRI 
findings in December 2004 noted effusion.  These findings 
more closely approximate the criteria for a 20 percent rating 
under Diagnostic Code 5258 for the left knee.  

A rating higher than this is not warranted because range of 
motion in the left knee was full; there was no ankylosis 
under Diagnostic Code 5256.  While there was slight 
instability in the left knee, there was no severe recurrent 
subluxation or lateral instability under Diagnostic Code 
5257.  Range of motion in the knee was full; so there was 
limitation of flexion or extension under Diagnostic Codes 
5260 and 5261, respectively.  There also was no nonunion of 
the tibia and fibula under Diagnostic Code 5262.  As noted, 
MRI findings in December 2004 note that the ligaments in the 
left knee were intact.

Effective prior to December 13, 2004, the right knee 
disability is manifested by minimal swelling, full but 
painful range of motion, small nodules protruding over the 
anterolateral aspect of the knee repaired with surgery, 
weakness and giving way, severe flare-ups at least twice a 
month, functional impairments mostly due to persistent pain 
and difficulty ambulating for more than five minutes with a 
popping sensation inside the knee, a diagnosis of chronic 
right knee strain secondary to over usage from protecting the 
left knee, and MRI report findings of small suprapatellar 
joint effusion and degenerative osteoarthritic changes 
involving the medial joint compartment with some loss of the 
respective articular cartilage, as well as subchondral cystic 
degeneration of the medial femoral condyle and degenerative 
spur formation; and findings that suggested a torn meniscus 
with meniscal fragment.

In order to get the next higher 20 percent rating under 
Diagnostic Code 5257, the medical evidence must show moderate 
recurrent subluxation or lateral instability.  MRI findings 
suggested a torn meniscus with meniscal fragment.  The 
Veteran also had complaints of weakness and giving way.  
These findings more closely approximate the criteria for 
moderate lateral instability.  Thus, a 20 percent rating is 
warranted for the right knee disability prior to December 13, 
2004.

A rating higher than 20 percent is not warranted because the 
lateral instability is not shown to be severe; nor is there 
severe recurrent subluxation under Diagnostic Code 5257.  He 
had a normal gait with no signs of abnormal weight-bearing.  
Range of motion in the right knee was full; thus, there was 
no ankylosis under Diagnostic Code 5256.  Also, separate 
ratings or higher ratings are therefore not warranted for 
limitation of flexion or extension under Diagnostic Codes 
5260 and 5261, respectively.  While there is a suggestion of 
a torn meniscus in the right knee, there was no medical 
evidence of nonunion of the tibia and fibula under Diagnostic 
Code 5262.  

The Veteran was assigned a 20 percent rating for each knee, 
effective December 13, 2004.

A March 2006 VA examination report shows the Veteran reported 
that simple walking caused pain in the knees, right greater 
than left.  He denied any decreased range of motion.  He had 
buckling of the right knee, swelling, and stiffness with 
weakness.  He denied left knee buckling, giving way, or 
giving out, to include swelling.  He reported left knee 
stiffness and weakness.  He denied bilateral knee fatigue or 
lack of endurance and reported that both knees were stable, 
although the left knee popped a lot.  He denied using a cane, 
crutch, walker, or wheelchair for any of the conditions noted 
above.  He had a prescription for arch supports that he used 
to use and Velcro fitting bilateral knee sleeves that he used 
as needed.  He avoided functional activities around the 
apartment that irritated his knees and had no additional 
limitation or decreased range of motion after repeat use.  He 
did not exercise or participate in sports.  He complained of 
weakness and stiffness in the knees if he drove for a long 
time.  He denied dislocation, subluxation, giving out of his 
knees, or prosthesis use.  

On physical examination, there were normal anatomic landmarks 
without edema, effusion, weakness, redness, or heat.  Right 
knee flexion was to 130 degrees; left knee flexion was to 125 
degrees.  Bilateral extension was to 0 degrees.  There was 
symmetric bilateral crepitus.  There was active equal passive 
range of motion; and no additional limitation by fatigue or 
lack of endurance but with repeat use the Veteran reported 
left knee pain at the end of flexion.  The Lachman, Drawer, 
pivot, McMurray, valgus, and varus stress testing were 
negative.  X-ray examination showed mild degenerative change 
of the knees manifested by spiking of the tibial spines 
particularly on the left.  There was also minimal compartment 
narrowing involving the medial compartment on the left.  
Joint spaces were otherwise preserved.  The diagnosis was 
minimal arthritis of the left knee with history of 
arthrotomies in 1975 and 1978 and a stable joint.  On the 
right knee, the diagnosis was internal derangement secondary 
to MRI findings of cyst-like lesion in the posterior lateral 
soft tissues, which might represent a ganglion cyst; tears of 
the lateral and medial menisci; osteochondral lesions 
involving the patella; deep infrapatellar bursitis; and mild 
chondromalacia of the lateral patellar facet, stable joint.

A February 2007 VA examination report shows the Veteran 
reported left knee pain worse than right knee with complaints 
of flare-ups in both knees.  There was no locking with range 
of motion.  He reported right knee buckling and had symptoms 
of stiffness, fatigue, and lack of endurance.  The right knee 
was stable.  He denied giving way, swelling, weakness, or 
locking of the right knee.  He reported a buckling sensation 
in the left knee with stiffness.  The left knee was stable.  
He denied the left knee giving out, giving way, or having 
swelling, weakness, fatigue, lack of endurance, or locking.  
The walking distance was limited to about half a mile.  He 
did not have additional functional limitations after repeat 
use at home or decreased range of motion associated with his 
knee pain.  He would use a knee orthosis for both knees.

On physical examination, his gait and stride length were 
shortened secondary to his abdominal binder brace and 
bilateral knee braces.  Once he took off his braces, his gait 
was normal.  He had minimal loss of anatomic landmarks of the 
bilateral knees without edema, effusion, weakness, redness, 
or heat.  He did not report tenderness or pain to palpation.  
Active range of motion equaled passive range of motion with 
no additional limitations after three repetitions, although 
the Veteran reported left knee pain.  Left knee flexion was 
to 130 degrees; and right knee flexion was to 125 degrees.  
There was bilateral knee crepitus with repeat use.  There 
were no additional limitations by pain, fatigue, or lack of 
endurance following repetitive use, no abnormal movement, and 
no guarding of movement.  There was negative Lachman's, 
Drawer's, pivot, McMurray, valgus, varus, and grind testing.  
The diagnosis was mild degenerative change of the knees 
manifested by spiking of the tibial spines particularly on 
the left, and minimal compartment narrowing involving the 
medial compartment on the left.  Joint spaces were otherwise 
preserved.  There were residuals of left knee surgery with a 
stable joint; and residuals of right knee surgery (in 2003) 
with osteochondral lesions involving the patella and medial 
and lateral meniscus tears, with mild chondromalacia patella, 
and a stable joint.

A November 2007 MRI report on the right knee shows a medial 
meniscus body, posterior horn, and posterior root tear; 
lateral meniscus anterior horn and body, anterior root 
complex tear with associated paramensical cysts; and 
chondromalacia patella.  The same was confirmed in April 
2008.

In December 2009, a VA examination report shows that in both 
knees, there was giving way, pain, and stiffness with no 
instability, weakness, incoordination, decreased speed of 
joint motion, episodes of dislocation or subluxation, locking 
episodes, effusions, or symptoms of inflammation.  The 
condition did not affect the motion of the joint.  He had 
bilateral knee braces; his gait was normal.  There was no 
evidence of abnormal weight-bearing.  Compression and 
rotation of the lateral joint line produced crepitus and pain 
on the left.  Left knee range of motion was 0 to 130 degrees 
and right knee flexion was 0 to 140 degrees.  There were no 
additional limitations after three repetitions of range of 
motion.  There was no joint ankylosis.  

Effective December 13, 2004, the left knee disability is 
manifested by complaints of stiffness and weakness, use of a 
knee brace, range of motion most severely limited to 125 
degrees of flexion with full flexion, painful motion with no 
additional limitation other than pain or decreased range of 
motion after repeat use, and x-ray examination findings of 
mild degenerative change of the knee manifested by spiking of 
the tibial spines particularly on the left, and minimal 
compartment narrowing involving the medial compartment on the 
left.

These findings do not warrant a rating higher than 20 percent 
for the left knee disability.  

Twenty percent is the highest schedular rating available 
under Diagnostic Code 5258.  The remaining knee diagnostic 
codes allowing for ratings higher than 20 percent are 
inapplicable.  Diagnostic Code 5256 does not apply, as the 
medical records do not show any findings of ankylosis in the 
knees.  Flexion was most severely limited to 125 degrees; so 
a compensable rating is not warranted under Diagnostic Code 
5260; and extension was full, so a compensable rating under 
Diagnostic Code 5261 also does not apply.  Diagnostic Code 
5262 for nonunion of the tibia and fibula also is not 
relevant, as this kind of impairment is not shown.  

Therefore, the most appropriate rating for the left knee 
disability for the entire appeals period is 20 percent.

Effective December 13, 2004, the right knee disability is 
manifested by pain, complaints of buckling, swelling, and 
stiffness with weakness, use of a knee brace, range of motion 
most severely limited to 125 degrees of flexion and full 
extension, painful motion with crepitus, but no additional 
limitation by fatigue or lack of endurance after repeat, x-
ray examination findings of mild degenerative change, and MRI 
findings of a medial meniscus body, posterior horn, and 
posterior root tear; lateral meniscus anterior horn and body, 
anterior root complex tear with associated paramensical 
cysts; and chondromalacia patella.  

The medical evidence shows that there was no severe recurrent 
subluxation or lateral instability.  While there is evidence 
of complex meniscal tearing, the Veteran consistently denied 
and the medical evidence consistently showed no subluxation 
or lateral instability in the right knee.  Therefore, the 
next higher 30 percent rating under Diagnostic Code 5257 is 
not warranted.  

The remaining knee diagnostic codes allowing for ratings 
higher than 20 percent are inapplicable.  Diagnostic Code 
5256 does not apply, as the medical records do not show any 
findings of ankylosis in the knees.  Flexion was most 
severely limited to 125 degrees; so a compensable rating is 
not warranted under Diagnostic Code 5260; and extension was 
full, so a compensable rating under Diagnostic Code 5261 also 
does not apply.  Diagnostic Code 5262 for nonunion of the 
tibia and fibula also is not relevant.  Even though the 
Veteran had complex meniscal tears, there was no indication 
of a nonunion between the tibia and fibula.

Therefore, a 20 percent rating for the right knee is the most 
appropriate rating for the entire appeals period.

In evaluating the Veteran's claims, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has complaints of pain, painful motion, and some 
swelling, which limit his ability to do any physical 
activities.  This functional impairment, however, is 
considered by the 20 percent ratings assigned under 
Diagnostic Codes 5259 and 5257.  There are no additional 
limitations after repetitive movement due to pain, weakness, 
fatigability, or incoordination.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

The level of impairment in the knees has been relatively 
stable throughout the appeals period, and has never been 
worse than what is warranted for 20 percent ratings.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The evidence more closely approximates the criteria for 20 
percent ratings for the bilateral knee disabilities.  38 
C.F.R. § 4.7.  To the extent that any further increase is 
denied, the preponderance of the evidence is against the 
claims for increase and there is no doubt to be resolved. 
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  If so, the 
appeal must be referred for consideration of the assignment 
of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required.  Thun, 
22 Vet. App. at 116.

The impairment associated with the lumbar spine and bilateral 
knee disabilities is adequately considered by the diagnostic 
codes applied.  The medical evidence shows complaints of 
painful motion of the spine and knees.  Diagnostic Codes 5295 
and 5237 specifically addresses this type of impairment in 
the spine.  Diagnostic Code 5257 addresses moderate 
impairment in the knee, as seen in the right knee disability; 
and Diagnostic Code 5259 addresses locking, pain, and 
effusion into the joint, as seen in the left knee.  A rating 
in excess of that assigned is provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  As the Veteran's lumbar spine and 
knee disabilities do not present an exceptional or unusual 
disability picture, the Board does not need to consider 
whether the disability picture exhibits other factors such as 
marked interference with employment or frequent periods of 
hospitalization.  See Thun, 22 Vet. App. at 115-116.  
Nonetheless, the Veteran has not required frequent periods of 
hospitalization or marked interference with employment due to 
the service-connected disabilities.  The Veteran reportedly 
has not worked since 2003 after his knee surgery and has 
indicated that he is looking for a job that would not 
interfere with his knee and back disabilities.  While this 
shows the Veteran's knee and back disabilities affect the 
type of employment possible for the Veteran, this does not 
rise to the level of marked interference with employment.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.




ORDER

Entitlement to an increased rating for service-connected low 
back strain with degenerative narrowing of the L4-5 disc 
space, currently rated as 20 percent disabling, effective 
prior to December 13, 2004, is denied.

Entitlement to an increased rating for service-connected low 
back strain with degenerative narrowing of the L4-5 disc 
space, currently rated as 40 percent disabling, effective 
December 13, 2004, is denied.

Entitlement to an increased rating of 20 percent, but no 
higher, for service-connected status post semilunar cartilage 
removal of the left knee, effective prior to December 13, 
2004, is granted.

Entitlement to an increased rating for service-connected 
status post semilunar cartilage removal of the left knee, 
currently rated as 20 percent disabling, effective December 
13, 2004, is denied.

Entitlement to an initial increased rating of 20 percent, but 
no higher, for service-connected chronic right knee strain, 
effective prior to December 13, 2004, is granted.

Entitlement to an initial increased rating in excess of 20 
percent for service-connected chronic right knee strain, 
effective December 13, 2004, is denied.


REMAND

The Veteran meets the schedular requirements for a TDIU, as 
he has one disability rated at 40 percent and, effective 
December 4, 2009, a combined rating of 70 percent.  See 
38 C.F.R. § 4.16(a).  The record shows that the Veteran had 
not been able to work since his knee operation in March 2003 
and was looking for the type of employment that did not 
require strain on his back or knees.  He has since made 
references to going to school.  The Veteran should be 
afforded a VA examination to determine whether he is 
unemployable as a result of his service-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter 
describing the criteria for substantiating 
a claim for entitlement to a TDIU.

2.  Schedule the Veteran for a VA 
examination to determine whether the 
Veteran is unemployable as a result of his 
service-connected low back and bilateral 
knee disabilities.  Specifically, the 
examiner should comment on whether the 
Veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities.

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

3.  After any other development deemed 
necessary is accomplished, if entitlement 
to a TDIU is not granted, send the Veteran 
and his representative a supplemental 
statement of the case and allow for a 
reasonable period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


